
	
		II
		111th CONGRESS
		1st Session
		S. 1558
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mrs. Lincoln (for
			 herself, Mr. Risch,
			 Ms. Landrieu, Mr. Leahy, Mr.
			 Tester, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to provide travel
		  and transportation allowances for members of the reserve components for long
		  distance and certain other travel to inactive duty training. 
	
	
		1.Short titleThis Act may be cited as the
			 Travel Reimbursement for Inactive Duty
			 Training Personnel (TRIP) Act of 2009.
		2.Travel and
			 transportation allowances for members of the reserve components for long
			 distance and certain other travel to inactive duty training
			(a)Allowances
			 required
				(1)In
			 generalChapter 7 of title
			 37, United States Code, is amended by inserting after section 411j the
			 following new section:
					
						411k.Travel and
				transportation allowances: long distance and certain other travel to inactive
				duty training performed by members of the reserve components of the armed
				forces
							(a)Allowance
				requiredThe Secretary concerned shall reimburse a member of a
				reserve component of the armed forces for transportation expenses, including
				mileage traveled, incurred in connection with the following:
								(1)Round-trip travel
				in excess of 100 miles to an inactive duty training location, regardless of the
				method of transportation.
								(2)Round-trip travel
				of any distance to an inactive duty training location, if such travel requires
				a commercial method of transportation other than ground transportation.
								(b)Rates of
				reimbursement
								(1)MileageIn
				determining the amount of allowances or reimbursement to be paid for mileage
				traveled under subsection (a)(1), the Secretary concerned shall use the mileage
				reimbursement rate for the use of privately owned vehicles by Government
				employees on official business (when a Government vehicle is available), as
				prescribed by the Administrator of General Services under
				section
				5707(b) of title 5.
								(2)Commercial fare
				for travel by common carrierThe amount of reimbursement to be
				paid under subsection (a)(2) for travel covered by that subsection shall be the
				reasonable commercial fare expense for such travel by common carrier.
								(c)RegulationsThe
				Secretary concerned shall prescribe regulations to carry out this section.
				Regulations prescribed by the Secretary of a military department shall be
				subject to the approval of the Secretary of
				Defense.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by inserting after the item relating to section 411j the
			 following new item:
					
						
							411k. Travel and transportation allowances: long distance and
				certain other travel to inactive duty training performed by members of the
				reserve components of the armed
				forces.
						
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to travel expenses incurred after the
			 expiration of the 90-day period that begins on the date of the enactment of
			 this Act.
			
